On Application for Rehearing.
The opinion of the court, on the application for a rehearing, was delivered by
Breaux, J.
The application for a rehearing is presented from the refusal of the Supreme Court to grant a writ of prohibition.
No new points are raised. The Supreme Court made a re-examination of the facts upon which the petition is based and re-considered the issues as presented originally. The court did not find any ground upon which to grant a rehearing; besides, there is a rule of this court under which the court manifests its intention not to grant a rehearing in this class of cases. Henricks vs. Monteleone, 51st Ann., 896.
Rehearing refused.